SIXTH DIVISION
                                                    April 13, 2007


No. 1-06-2274

In re MARRIAGE OF ANNA CARRILLO            )   Appeal from the
                                           )   Circuit Court of
(Anna Carrillo,                            )   Cook County
                                           )
     Petitioner-Appellee,                  )
                                           )
     and                                   )
                                           )
Carlos Carrillo,                           )   Honorable
                                           )   Grace G. Dickler,
     Respondent-Appellant).                )   Judge Presiding.


     JUSTICE MCNULTY delivered the opinion of the court:

     Before the trial in this divorce action, the trial court

ruled on temporary custody of the minor children of Carlos and

Anna Carrillo and set a schedule for visitation.    After the trial

but before entry of the final judgment, Carlos moved to hold Anna

in contempt for violating the visitation order.    The court left

that motion unresolved at the time of the judgment that finally

disposed of all issues concerning custody and property

distribution.   Six months later the court dismissed the motion

for the contempt finding without hearing any evidence.    Following

that dismissal Carlos filed an appeal from the judgment and the

order dismissing his motion for a contempt finding.    We find that

we have jurisdiction to review the final judgment as well as the

denial of the motion for contempt.    We affirm the judgment and

reverse and remand for further proceedings on the contempt claim.

                              BACKGROUND
1-06-2274

     Carlos married Anna in 1988.      They had four children: Carlos

Jr., Enrique, Lilliana and Gabriel.     Anna and Carlos separated in

2002.   Carlos, who acted pro se throughout the divorce

proceedings, agreed to entry of an order of protection against

him in October 2002.    Anna petitioned for divorce.   Carlos

opposed the petition, as he argued that divorce would not serve

the best interests of the children.

     He also petitioned for an order to protect him and the

children from Anna.    He alleged:

     "Mrs. Carrillo frequently stayed out in bars while her

     husband took care of the children.

            ***

            *** On September 29, 2002, Mr. Carrillo discovered

     an email that confirmed his suspicions of an affair.

     Several months earlier, he had found condoms, sex

     jelly, and sex candy in [Anna's] car."

     The court appointed Dr. Peter Nierman to evaluate the

family.   Also, the court granted Carlos weekend visits with his

minor children.    But the court entered a new plenary order of

protection, in effect for six months, directing Carlos to stay

away from the family home.

     As grounds for a motion for interim fees, Carlos alleged

that, "despite the fact that Anna Carrillo is guilty of


                                 -2-
1-06-2274

infidelity, intimidation and many other crimes against [Carlos]

and his children, she has enjoyed unparalleled protection under

the law."   Carlos separately petitioned for an injunction to

"prohibit[] Anna Carrillo from carrying out her illicit affair

*** in the presence of the children."    The court denied Carlos's

motions but reduced his temporary support payments.

     On one of the support checks Carlos wrote, "proof that

cheating and lying does pay"; on another he wrote, "adultery and

false charges are rewarding to a woman."

     Anna moved out of the family home in 2004, alleging that

Carlos continued to harass her despite the order of protection.

Judge Grace Dickler entered a third plenary order of protection

on December 17, 2004, ordering Carlos to stay away from Anna's

new home and her workplace.   The order on its face provided that

it would expire on December 17, 2006.

     Carlos petitioned for a change of venue.    The trial court

treated the motion as a request for substitution of judge and

assigned the motion to a different judge for disposition.     That

judge denied the motion.   In February 2005 Carlos moved to

reconsider the denial of the motion, relying on the "history of

prejudicial rulings" against him.     He also filed an affidavit in

which he swore that his children told him "[Anna] and her lover

were frequently fighting in front of [the children] ***.    ***


                                -3-
1-06-2274

[The lover] often got drunk when they argued."    Carlos said that

because of Judge Dickler's rulings, "the affair continued along

with the mental abuse of [the] children."    He added, "It is so

frustrating to see the discriminatory legal system applaud

[Anna's] infidelity and abuse of our family."

     Also in February 2005, Carlos moved to vacate the order of

protection.    He alleged:

     "Anna Carrillo's obsession with her lover has caused

     her to follow a reckless pattern of devastating acts of

     physical, mental and emotional abuse against [Carlos]

     and his children.

                                * * *

            *** Anna *** [has] maliciously misused the

     domestic violence laws *** in order to freely pursue

     her adulteress lifestyle... an affair that started well

     before the part[ie]s separated."

Carlos admitted that he had approached Anna at work, but he

characterized his behavior as "numerous acts of kindness."    The

court amended the order of protection to permit Carlos to contact

Anna in case of a documentable medical emergency.

     In an effort to divorce amicably, Anna offered to let Carlos

have custody of their youngest son, Gabriel.    Carlos Jr. had

attained majority and Anna had already agreed to let Carlos have


                                 -4-
1-06-2274

custody of Enrique for the remainder of his minority, while he

finished high school.   Thus, Anna would retain custody of only

Lilliana, an autistic and disabled child who needed nearly

constant care.   Anna asked only half the value of the marital

home as part of the proposed settlement.   Carlos accused Anna of

trading Gabriel for money.

     At a hearing in May 2005, Judge Dickler explained to Carlos

her perspective on the case:

     "[Y]our case *** is one of the most challenging I have

     ever had.   You refuse to see what is really going on.

     You continue throwing darts at everyone.   You refuse to

     get an attorney no matter how many times I pleaded with

     you to please hire an attorney in your best interests.

     You continue filing the same motions.   You

     miscomprehend what is going on.   You continually act in

     your child's opposite of best interests by involving

     them in these proceedings, telling them to write

     letters, *** and you continue this time after time

     after time."

     In September 2005 Carlos petitioned for a rule to show cause

why the court should not hold Anna in contempt for violation of

visitation orders.

     We have no transcript and no bystander's report for the


                                -5-
1-06-2274

trial on the issues of custody and distribution of marital

assets.   However, the record includes Dr. Nierman's report

concerning the Carrillo family.    Dr. Nierman found:

     "[N]either parent has conducted themselves in an

     exemplary fashion ***.    The constant strategy of making

     allegations, the inability to compromise, the legal

     protections, the lack of communication, and the failure

     to insulate children from the fracas are all poor

     prognostic signs for the future. ***

            ***

            *** Gabriel is essentially a positive child who

     loves scouting and sports, has a good outlook on

     school, [and] loves both his parents ***.

            *** Through his anticipations and expectations, it

     was clear his father was the more dominant parental

     figure as his father was truly functioning more as his

     guide through scouting, school, sports, video games,

     and friendships.   It was also clear that Gabriel

     preferred the arrangement of Lilly living with his

     mother while he was at his father's because this seemed

     the best situation for his belongings and his need for

     individualized attention. ***

                                * * *


                                  -6-
1-06-2274

            *** Lilly seems well cared for and much loved by

    both parents.    There seemed to be consensus that Lilly

    was most frequently cared for by Anna but loved by all.

    *** Lilly has special needs in all domains including

    activities of daily living, transportation, [and]

    behavioral control ***.     She has seizures that can be

    frightening. ***

                                * * *

            Carlos must realize that he cannot be of value to

    his children if he continues to engage Anna in

    inappropriate ways.     *** The battle must end. ***

            ***

            *** Carlos and Anna both have indications for

    counseling. *** [Anna] would benefit from counsel on

    how best to parent during the teen years. ***

            Carlos also requires significant supports and

    continued therapy. He reported that he was seeing *** a

    psychologist[] for anger management.     This is a good

    idea.    *** Carlos has continued to vent his rage

    inappropriately -- evidenced by his leaving verbally

    abusive recordings on Anna's phone.     Carlos must

    retreat from the engagement of Anna as his disloyal

    wife and come to a new relationship with her -- his co-


                                 -7-
1-06-2274

     parent and the mother of his children.    *** [A]ny and

     all behaviors that betray feelings of rage will only

     have a negative impact on his children.

            In conclusion, the resolution that this evaluation

     calls for is to maintain a joint custody arrangement.

     ***

            ***

            *** I am recommending Joint Custody for both

     Gabriel and Lilly. ***

            Gabriel should reside with his father. ***

            Lilly should reside primarily with her mother. ***

                                * * *

            *** If Carlos leaves any threatening or rambling

     verbally abusive phone messages to Anna he would

     jeopardize the recommendations of this report and

     immediate forfeiture of custody should be considered.

     Similarly, these recommendations would be altered for

     any outbursts of anger or excessive physical punishment

     of the children by Anna.    In both instances, the

     described behavior would indicate an inability to act

     in [the] children's best interest."

     The attorney appointed to act as representative for the

children largely supported Dr. Nierman's recommendations.


                                 -8-
1-06-2274

     The court issued a memorandum opinion on November 30, 2005,

following completion of the trial.      According to the court:

     "Carlos Jr. is not particularly positive as to the

     parenting abilities of either Mr. or Mrs. Carrillo.

     Carlos deems that his father is overly strict and

     inappropriately discusses Mrs. Carrillo's perceived

     shortcomings with the children.      Alternatively, he

     deems that Mrs. Carrillo has an anger problem and has

     used excessive corporal punishment as a means of

     discipline.

            ***

            *** Mr. and Mrs. Carrillo both love their

     children.    *** [A]s between the two parents, Mr.

     Carrillo has a greater involvement in the educational

     welfare of the Carrillo boys. ***

            *** Mr. Carrillo, Enrique and Gabriel have been

     primarily residing in the marital home and Lilliana has

     been primarily residing with her mother in Skokie.       ***

     Gabriel spends occasional times in Skokie with Mrs.

     Carrillo, primarily when Mr. Carrillo is away from home

     on business trips.

                                * * *

            *** Mr. Carrillo views himself as a victim in need


                                 -9-
1-06-2274

    of vindication.    He has acted inappropriately and

    uncivilly at all stages of this litigation.       He

    believes that all forces have conspired against him.

    It is Mr. Carrillo's attitude that causes the

    difficulty in rendering a custodial decision in this

    cause.    This Court is cognizant of the fact that Mr.

    Carrillo plays a very important role in his children's

    lives and is an involved and concerned parent.         With

    regard to Gabriel, Mr. Carrillo is the parent that

    meets with the teachers and participates in

    extracurricular and scouting activities.       *** However,

    there is no doubt that Gabriel requires the positive

    involvement of both parents.       This Court is concerned

    that if Mr. Carrillo were awarded sole custody of

    Gabriel, he would continue to denigrate Mrs. Carrillo

    and speak negatively of her to Gabriel which, in turn,

    may ultimately cause Gabriel's alienation from his

    mother. ***

            Conversely, this Court is likewise concerned as to

    an award of sole custody to Mrs. Carrillo.       *** Mrs.

    Carrillo has a history of an inability to control her

    anger.    She has used excessive corporal punishment

    against the two older boys and has employed


                                -10-
1-06-2274

     inappropriate and hurtful actions when attempts at

     discipline have failed.

                                * * *

            Notwithstanding the behavior of the parties

     throughout these proceedings, this Court deems that an

     award of joint custody is warranted in this cause.     ***

                                * * *

            *** The Attorney for Petitioner is hereby ordered

     to prepare a Modification of the existing Order of

     Protection to allow the parties to freely communicate

     relative to issues affecting the children."

The order for joint custody of Gabriel and Lilliana allowed both

parties liberal visitation with the children.

     Within days after entry of the modification of the order of

protection, Carlos left several messages for Anna on her

answering machine, including a message left shortly after

midnight on December 9, 2005.    Following a hearing held on

December 16, 2005, Judge Dickler entered a supplementary opinion

modifying the November order.    The court held:

     "Mr. Carrillo called Mrs. Carrillo, after midnight,

     leaving a rambling message on her voice mail.    Mr.

     Carrillo told Mrs. Carrillo that he was not going to

     let the matter end, that he was never going to stop


                                -11-
1-06-2274

     pursuing the matter and that the Court awarded him

     custody of Enrique just to punish him. ***

            ***

            The hope of this Court that the orders contained

     in the Memorandum Opinion would help to dissipate Mr.

     Carrillo's anger was clearly misplaced.    Mr. Carrillo's

     overwhelming concern is vindication and retaliation and

     not his children's best interest. *** Mr. Carrillo has

     clearly demonstrated that he is not capable of

     controlling his anger to allow the parties effectively

     [to] participate in a joint parenting arrangement."

The court awarded Anna custody of Gabriel and Lilliana, and the

court reinstated the original order of protection, allowing

Carlos to contact Anna only by e-mail.    Judge Dickler also

ordered Carlos to turn over to local police any firearms in his

possession.

     On January 9, 2006, Carlos moved for reconsideration of the

ruling that followed the December 16 hearing.    He separately

filed a rule to show cause, alleging that Anna refused to comply

with the order permitting him visitation with Lilliana from

December 16 to December 18 and December 23 to December 25, 2005,

and from December 30, 2005, through January 1, 2006, and January

7 to January 9, 2006.    Carlos titled a third document an


                                -12-
1-06-2274

"Emergency Motion to Continue the Trial" that had ended in

November 2005.

     At a hearing on January 18, 2006, the court first addressed

the motion to continue the trial, construing it as a motion to

reopen the proofs.    Carlos said he wanted to question the

children's representative and her assistant, "so we can clear up

as to why she chose to follow the avenue she did in representing

my children."    After the parties argued Judge Dickler said:

     "[Y]ou totally and completely ignore the fact that the

     Child's Representative recommended that you have joint

     custody of the children ***.      And it was only through

     your own doing that unfortunately that could not take

     place.   *** [Y]ou do not ever see when there's been an

     opinion or a recommendation in your favor."

The court denied the motion.    Judge Dickler added:

            "I do not have any additional time at this time.

     And I'm going to give you another date. However, if

     that is the only motion with regard to reopening

     proofs, I would like to have the judgment, please."

The judge rejected the motion to reconsider rulings at the

December 16 hearing as premature because she had not entered the

final judgment.    Carlos tried to argue for his motion to show

cause concerning the denial of visitation.      Anna said, "Your


                                -13-
1-06-2274

Honor, my daughter is 13 years old.    *** She requires care as far

as bathing and stuff.   I don't think it's appropriate for her dad

to be doing that type of stuff anymore."   The judge warned Anna

that she must comply with the visitation order, but the judge

took no testimony and entered no disposition of the motion for

rule to show cause.   Instead the judge permitted Carlos to

schedule a later hearing on his motions.

     Judge Dickler signed an order dated January 18, 2006,

formally dissolving the marriage and granting Anna custody of

Gabriel and Lilliana with a specified schedule for visitation

with Carlos.   The order also finally apportioned the parties'

assets and set the amount for Carlos to pay as child support

during the minority of the children.

     On January 30, 2006, the court entered an order setting

schedules for responses and hearings on Carlos's outstanding

motions for rule to show cause and to vacate the order of

protection.    In February 2006 Anna filed a response to the motion

for a rule to show cause.   She admitted that she denied Carlos

visitation some days, but she did not recall the exact dates.

Anna contended that the court effectively denied the motion to

vacate the order of protection when it revised that order in the

orders dated December 2005 and January 2006.

     On February 10, 2006, the court granted Carlos an extension


                                -14-
1-06-2274

of time, to March 7, 2006, for filing a postjudgment motion

directed against the final judgment of dissolution entered on

January 18, 2006.   Carlos failed to file any such motion by March

7, 2006, and he filed no motion for a further extension of time.

Instead, he filed his motion to reconsider the judgment after the

expiration of the extended time for filing.   The court dismissed

the motion to reconsider, finding that it lost jurisdiction to

reconsider the judgment on March 7, 2006.   The court set the

motion for a rule to show cause for a hearing on July 11, 2006.

     On May 19, 2006, Carlos filed a motion seeking a ruling on

all the motions the court left pending when it entered judgment

on January 18, 2006.   He claimed that the court had ruled on

neither the motion for a rule to show cause nor the motion to

reconsider the denial of the motion to vacate the order of

protection.

     At the hearing held on July 11, 2006, the court said that

Carlos lost his right to raise his rule to show cause when he

failed to present appropriate evidence at the trial that ended in

November 2005.   By order dated July 11, 2006, the court formally

denied all motions outstanding in January 2006, finding that the

motions merged into the judgment entered January 18, 2006.

Carlos filed his notice of appeal on August 9, 2006.

     Supreme Court Rule 306A (210 Ill. 2d R. 306A) directs us to


                               -15-
1-06-2274

expedite appeals in child custody cases.     Except for good cause,

we must decide the appeal within 150 days after the filing of the

notice of appeal.    Our supreme court designed the rule to serve

the needs of children for finality and stability in custody

arrangements.   See In re Marriage of Kostusik, 361 Ill. App. 3d
103, 108 (2005).    In this case the parties had not filed a

record, let alone briefs, within 150 days of the filing of the

notice of appeal.

     On September 22, 2006, Carlos moved for an extension of time

to file the record on appeal.    We granted an extension to October

31, 2006.   Carlos then moved for an extension of time to file a

bystander's report.    We extended the time to December 15, 2006.

The trial court refused to certify Carlos's proposed report

because of its inaccuracy.    Anna did not submit a proposed

bystander's report, and the trial court lacked time to create its

own accurate report.    We denied Carlos's subsequent motion for

additional time to obtain a bystander's report.     We set a

deadline of January 22, 2007, for briefing.     Carlos asked for

leave to file a supplemental record and for an extension of time

for briefing.   We allowed the parties to move to supplement the

record with any useful materials.      We set deadlines of February

20, 2007, for Carlos's brief and March 2, 2007, for Anna's brief.

We finally received Carlos's brief on February 20, 2007.       Anna


                                -16-
1-06-2274

replied with only a motion to dismiss the appeal.    On February 1,

2007, Judge Dickler, without explanation, recused herself from

the case.

                             ANALYSIS

     We first address the question of our jurisdiction.    The

judgment of January 18, 2006, resolved all questions of custody

and distribution of marital assets.     Although Carlos received an

extension of time for filing a postjudgment motion, he did not

file a motion within the allotted time.    Carlos claims that we

have jurisdiction to review the judgment because some of his

motions remained unresolved when the court entered the judgment

on most issues, and the court added no language making the

partial disposition appealable under Supreme Court Rule 304(a).

155 Ill. 2d R. 304(a).

     On January 9, 2006, Carlos moved for a rule to show cause

why the court should not hold Anna in contempt for violating the

order permitting Carlos visitation with Lilliana on several

specified dates after December 16, 2005.    When Carlos raised the

issue during the hearing on January 18, 2006, prior to the entry

of the judgment order, Judge Dickler said she had no time to hear

the motion that day.   Instead she set a schedule for proceedings

on the motion.

     Anna filed a response in which she admitted that she had


                               -17-
1-06-2274

sometimes denied Carlos visitation with Lilliana.   The court held

no evidentiary hearing concerning the allegations of violations

of court orders.    In the order dated July 11, 2006, Judge Dickler

held that she had resolved the motion in the judgment dated

January 18, 2006.   The scheduling of proceedings on the motion,

together with Judge Dickler's express comments on the record of

the hearing held January 18, show that she did not decide the

motion for rule to show cause in the order of January 18.    The

record shows no resolution of the motion prior to July 11, 2006.

Carlos filed his notice of appeal on August 9, 2006, less than 30

days after the final resolution of the last motion unresolved at

the time of the entry of the judgment on January 18, 2006.

     The motion for rule to show cause began contempt proceedings

against Anna. See In re Marriage of Colangelo, 355 Ill. App. 3d
383, 388 (2005).    Those proceedings did not conclude until July

11, 2006, with the court's dismissal of the motion.   A party held

in contempt may appeal the ruling even in the absence of language

of an express finding of no just reason to delay enforcement or

appeal. 155 Ill. 2d R. 304(b)(5); see In re Marriage of

Nettleton, 348 Ill. App. 3d 961, 968 (2004).   However, Rule

304(b)(5) does not encompass the denial of a petition for rule to

show cause.   A party aggrieved by denial of a petition for a rule

to show cause in a contempt proceeding may immediately appeal the


                                -18-
1-06-2274

denial only if the court expressly finds no just reason to delay

appeal from the order. Colangelo, 355 Ill. App. 3d at 388; In re

D.J.E., 319 Ill. App. 3d 489, 494 (2001).   As parties cannot

appeal the denial of a contempt petition prior to entry of a

final judgment on all claims without Rule 304(a) language, the

parties similarly have no right to appeal from a judgment final

as to all other claims when a petition for a contempt finding

remains unresolved, in the absence of Rule 304(a) language.

     The trial court included no Rule 304(a) language in the

order of January 18, 2006, which finally resolved all claims

apart from the motion for a rule to show cause why the court

should not hold Anna in contempt for violation of the visitation

orders.   Because the order of January 18 lacked language making

it immediately appealable, it did not become appealable until the

court entered its July 11 order denying the motion for a rule to

show cause.   Accordingly, we deny Anna's motion to dismiss the

appeal.   Our resolution of the jurisdictional question renders

moot Carlos's motion to quash Anna's motion to dismiss.

     We note the anomaly that, if the court had held Anna in

contempt, our jurisdiction would apparently restrict us to review

of the contempt finding. See Nettleton, 348 Ill. App. 3d at 968.

Because the court denied the petition for a contempt finding, our

jurisdiction extends to all issues resolved by the final


                               -19-
1-06-2274

judgment.   A revision of Rule 304(b)(5) to permit immediate

appeal from denials of petitions for contempt might alleviate the

oddity.

     Carlos argues that the trial court erred by denying his

motion for substitution of judge.     We will reverse the trial

court's findings on the motion only if the manifest weight of the

evidence requires a different result. In re Marriage of Schweihs,

272 Ill. App. 3d 653, 659 (1995).     In the motion Carlos pointed

only to Judge Dickler's rulings as grounds for removing her from

the case.   A judge's rulings almost never constitute a valid

basis for a claim of judicial bias. Eychaner v. Gross, 202 Ill.
2d 228, 280 (2002).   The record shows us a judge trying hard to

reach a just result despite a party's refusal to hire an attorney

to help him present his arguments in legal form.     As Judge

Dickler noted, Carlos often refused to acknowledge the favorable

rulings he received from the bench.     We cannot infer bias from

the order for Carlos to turn over firearms to the police.       The

refusal to sanction the children's representative for making

legal arguments contrary to Carlos's arguments does not show

bias.   The fact that Judge Dickler in 2007 recused herself from

the case does not show any error in the ruling on Carlos's motion

for substitution of judge in 2005.     Judge Dickler's comments and

rulings here show a forthright confrontation with the issues in


                               -20-
1-06-2274

this particularly difficult case.      The manifest weight of the

evidence did not require the court to grant Carlos's motion for

substitution of judge. See In re Marriage of Petersen, 319 Ill.

App. 3d 325, 340 (2001).

     Next, Carlos contends that the trial court erred by refusing

to reopen the proofs so that he could elicit testimony from the

child's representative and her assistant.      To determine whether

to permit a party to reopen a case, we consider:

     "(1) whether the failure to introduce the evidence

     occurred because of inadvertence or calculated risk;

     (2) whether the adverse party will be surprised or

     unfairly prejudiced by the new evidence; (3) whether

     the new evidence is of the utmost importance to the

     movant's case; and (4) whether any cogent reason exists

     to justify denying the request." Polk v. Cao, 279 Ill.

     App. 3d 101, 104 (1996).

     Carlos cites In re Marriage of Bates, 212 Ill. 2d 489

(2004), in support.   In that custody dispute the trial court

appointed a representative for the parties' minor child.

Although the representative filed a written report concerning the

child's interests, the court did not allow the parties to

question the representative.    The court relied on the report in

its decision on custody.   Our supreme court held that the trial


                                -21-
1-06-2274

court denied the parties due process when it disallowed

questioning of the representative because the representative had

acted as a witness observing the relationship between the child

and the parties. Bates, 212 Ill. 2d at 514.

     In this case the representative made no report and did not

act as a witness.   Her assistant interviewed some of the

psychologists who testified at trial, but the content of the

interviews is hearsay and not admissible in evidence.     Bong Jin

Kim v. Nazarian, 216 Ill. App. 3d 818, 827-28 (1991).     The court

correctly barred inquiry into the issue of the representative's

legal strategy. See People v. Spiezer, 316 Ill. App. 3d 75, 88

(2000) (evidence of attorney's strategy not discoverable).     We

find no abuse of discretion in the denial of the motion to reopen

the proofs for this inadmissible evidence.

     Carlos also objects to the January 18, 2006, judgment as

procedurally improper and contrary to the manifest weight of the

evidence.   Because we have no record of the trial and we have no

bystander's report, we cannot review the weight of the evidence.

See Palanti v. Dillon Enterprises, Ltd., 303 Ill. App. 3d 58

(1999).   However, we note that Judge Dickler followed Dr.

Nierman's recommendations to the letter.   In the order dated

November 2005, the court granted Carlos custody of Gabriel, as

Dr. Nierman recommended.   In the order the court echoed Dr.


                               -22-
1-06-2274

Nierman's apprehensions.    Dr. Nierman wrote:

     "The battle must end. ***

                                 * * *

            If Carlos leaves any threatening or rambling

     verbally abusive phone messages to Anna he would

     jeopardize the recommendations of this report and

     immediate forfeiture of custody should be considered.

     *** [T]he described behavior would indicate an

     inability to act in [the] children's best interest."

When Carlos's subsequent motions showed that he had no intention

of allowing the battle to end, the court, following Dr. Nierman's

recommendations, reallocated custody in a way that would protect

Anna's children from the effects of the rage Carlos continued to

express.    Carlos's acts had not occurred prior to the November

order, the evidence of those acts could not surprise him, and, in

light of Dr. Nierman's recommendations, the evidence had great

importance for the case.    The court did not abuse its discretion

by reconsidering the November order in light of Carlos's

subsequent actions. See Polk, 279 Ill. App. 3d at 104.

     Carlos contends that the court deprived him of due process

by entering pretrial orders of protection without allowing him an

opportunity to present evidence in opposition to the motions for

orders of protection.    The trial court revised the order of


                                 -23-
1-06-2274

protection in force at the time in the final judgment entered

after trial.   Before entry of that order, Carlos had an

opportunity to present evidence pertaining to the order of

protection.    We cannot now grant Carlos any effective relief from

the pretrial orders to which he now objects.   Therefore, we find

the issue moot.   See Steinbrecher v. Steinbrecher, 197 Ill. 2d
514, 522-23 (2001).

     Finally, Carlos argues that the court should have heard

evidence concerning Anna's violations of visitation orders before

denying his motion for a rule to show cause why the court should

not hold Anna in contempt.   Before deciding a motion for a rule

to show cause for indirect contempt, based on actions that

occurred outside of court, the court should usually hear relevant

evidence. Pryweller v. Pryweller, 218 Ill. App. 3d 619, 630

(1991).   Carlos here adequately alleged a violation of the

court's orders.   We agree with Carlos that the court abused its

discretion by dismissing the contempt proceeding without allowing

Carlos to present evidence in support of his allegations.     We

reverse the dismissal of the motion for a rule to show cause.

     Before entry of the judgment disposing of most issues in

these dissolution proceedings, Carlos filed his motion for a rule

to show cause why the court should not hold Anna in contempt for

violation of visitation orders for late December 2005 and early


                                -24-
1-06-2274

January 2006.   Because the allegations of the motion concerned

events that occurred after trial, Carlos had no opportunity to

present evidence concerning those allegations at trial.    The

court explicitly denied Carlos's request for a hearing on the

motion prior to the entry of the judgment on January 18, 2006.

The court set the motion for hearing at a later date.   Therefore,

on January 18, 2006, the court had not disposed of all claims in

the case.   Prior case law shows that the denial of a motion for a

contempt finding does not count as a separate proceeding for

purposes of appeal; the aggrieved party may appeal the denial

only if the trial court adds language making the decision

immediately appealable under Supreme Court Rule 304(a).    Because

the trial court here did not add such language to the judgment

disposing of all claims other than the contempt claim, the

judgment of January 18 did not become appealable until the

disposition of the contempt proceeding on July 11, 2006.    The

manifest weight of the evidence did not require the court to

grant Carlos's motion for substitution of judge.   The court

correctly denied Carlos's motion to reopen the proofs so that he

could elicit inadmissible evidence of attorney strategy.    The

court correctly considered evidence of Carlos's acts following

the November 2005 opinion, as those acts had relevance to the

custody determination.   The inadequate record prevents us from


                               -25-
1-06-2274

reviewing the manifest weight of the evidence presented at trial.

However, the trial court should not have dismissed, without an

evidentiary hearing, Carlos's motion for a finding of contempt

against Anna for violation of visitation orders.   Accordingly, we

affirm the judgment for custody and property distribution, but we

reverse the denial of the motion for a rule to show cause, and we

remand for further proceedings not inconsistent with this

opinion.

     Affirmed in part and reversed; cause remanded in part.

     FITZGERALD SMITH, P.J., and O'MALLEY, J., concur.




                              -26-